Exhibit 10.3

ALLIANCE IMAGING, INC.

AMENDMENT OF EMPLOYMENT AGREEMENT

THIS AMENDMENT OF EMPLOYMENT AGREEMENT (the “Amendment”) is entered into as of
April 16, 2007 (the “Effective Date”), between Paul S. Viviano (“Executive”) and
Alliance Imaging, Inc., a Delaware corporation (the “Company”).

RECITALS

WHEREAS, on May 9, 2005, the Company and the Executive entered into an Amended
and Restated Employment Agreement (the “Employment Agreement”) and a related
Letter Agreement (the “Letter Agreement”); and

WHEREAS, the parties wish to amend certain provisions of such agreements
regarding the benefits to be provided upon the termination of the Executive’s
employment with the Company pursuant to the terms and conditions set forth
below.

AGREEMENT

NOW THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein and intending to be legally bound hereby, the parties hereby
agree as follows effective as of the Effective Date.  Except as otherwise
defined herein, capitalized terms shall have the meanings assigned to them in
the Employment Agreement or the Letter Agreement, as the case may be.

1.             Noncompetition.  The second sentence of paragraph 1 of the Letter
Agreement shall be amended to read in its entirety as follows:

“In consideration of the Company granting you options under the Option Plan,
executing and delivering the Option Agreements and making the payments described
in Paragraph 5 below, you agree that no Competition Event (as defined below)
shall occur prior to the date you cease to receive payments under Paragraph 5.”

2.             Salary Continuation Period.  Paragraphs 5 and 6 of the Letter
Agreement shall be amended and replaced in their entirety as follows:

“5.           In partial consideration of your covenants contained herein, the
Company shall, following the Date of Termination, pay you severance pay equal to
three (3) years of your annual base salary as of the Date of Termination (such
time period shall be referred to herein as the “Salary Continuation Period”),
payable on a bi-weekly basis.  Following the Date of Termination, the Company
shall also pay you an amount equal to 100% of your current annual target
incentive bonus as of the Date of Termination (“Bonus”) for each year (or
portion thereof) of the Salary Continuation Period.  The Bonus payment shall be
payable by the Company on a bi-weekly basis during the Salary Continuation
Period.  Notwithstanding the foregoing, effective two (2) years after the
Effective Date of this Amendment, the Salary Continuation Period shall be
reduced to two (2) years, and the amount of severance and benefits payable
pursuant to this Amendment and the Employment Agreement shall be adjusted
accordingly.  In addition, the


--------------------------------------------------------------------------------


Company shall not be obligated to make any payments under this paragraph to you
if (x) you fail to cure a breach of this Agreement within fifteen days after
receipt of notice of such breach from the Company, (y) your employment with the
Company is terminated by reason of your death or disability or for Cause or by
reason of your resignation other than for Good Reason, or (z) you fail to sign
(and not revoke) a release of any and all claims that you have or may have
against the Company and its past and then current officers, directors and
employees relating to or arising out of your employment (or termination of
employment) with the Company (under this Agreement or otherwise), in a form
prescribed by the Company.”

3.             Term.  Paragraph 1(b) of the Employment Agreement shall be
amended in its entirety to read as follows:

“The term of the Executive’s employment under this Agreement shall end on the
third anniversary of the Effective Date of this Amendment, subject to the
extension of such term as hereinafter provided and subject to earlier
termination as provided in Paragraph 8.  The expiration of the term of this
Agreement shall be extended automatically by an additional three months as of
the last day of each quarterly period following the end of the term described in
the preceding sentence unless either party desires to modify or terminate this
Agreement and notifies the other party of its desire to modify or terminate this
Agreement at least 30 days prior to any such quarterly renewal date.  The period
of employment as provided in this Paragraph 1(b) is sometimes referred to herein
as the “Term”.”

4.             Other Severance Benefits.  Paragraphs 9(b)(ii) and (iii) of the
Employment Agreement shall be amended in their entirety and replaced with the
following:

“(ii)         During the Salary Continuation Period, the Corporation shall
continue to provide benefits to the Executive and/or the Executive’s dependents
at least equal to those which would have been provided to them in accordance
with the plans, programs and arrangements referred to in Paragraph 6(d) and (e)
of this Agreement; and

(iii)          The Corporation shall reimburse Executive’s actual costs up to
$35,000 for outplacement services and administrative support related to
Executive’s search for new employment, the scope and provider of which shall be
mutually agreed upon by the Executive and the Corporation.”

5.             Excess Parachute Payments.  Paragraph 10 of the Employment
Agreement shall be amended in its entirety to read as follows:

“Excess Parachute Payments.

(a)           Excise Tax.  Generally, it is the intention of the Corporation and
Executive that Executive receive the full benefits available in the event of a
termination “Without Cause” or a resignation by Executive for “Good Reason”.  In
the event that

(i)            all or any portion of any payment or benefit provided by the
Corporation in connection with the Executive’s termination of employment with
the Corporation (a “Payment”), would be subject to the excise tax imposed by
Section 4999 of the Internal Revenue Code of 1986, as amended (the “Code”), or
any successor provision thereto, by reason

2


--------------------------------------------------------------------------------


of being considered “contingent on a change in ownership or control” of the
Corporation, within the meaning of Section 280G of the Code (or any successor
provision thereto), or any interest or penalties with respect to such tax (such
tax, together with any such interest and penalties, being hereafter collectively
referred to as the “Excise Tax”), and

(ii)           the aggregate present value of Executive’s “parachute payments”
as defined in Section 280G(b)(2) of the Code and as determined in accordance
with the requirements of Section 280G of the Code and the regulations
promulgated thereunder (“280G Parachute Value”) exceeds 110% of Executive’s
“280G Parachute Limit” (such limit is equal to three times Executive’s “base
amount” (as defined in Section 280G(b)(3) of the Code)), then Executive shall be
entitled to receive an additional payment or payments (collectively, a “Gross-Up
Payment”) as described in paragraph 10(b).

However, if Executive’s 280G Parachute Value is equal to or greater than the
280G Parachute Limit, but does not exceed 110% of the 280G Parachute Limit, then
the Payments shall be reduced such that the 280G Parachute Value that Executive
is entitled to receive shall be one dollar ($1) less than the maximum amount
which Executive may receive without becoming subject to the tax imposed by
Section 4999 of the Code.

(b)           Gross-Up Payment.  In the event that Executive’s 280G Parachute
Value exceeds 110% of the 280G Parachute Limit, the Corporation shall provide
Executive with a Gross-Up Payment in an amount such that, after payment by the
Executive of all taxes (including any interest or penalties imposed with respect
to such taxes and including any Excise Tax) imposed upon the Gross-Up Payment,
the Executive retains an amount of the Gross-Up Payment equal to the Excise Tax
imposed upon the Payments.

(c)           Determination.  The amount of the Excise Tax, whether a Gross-Up
Payment is required to be paid by the Corporation to the Executive pursuant to
paragraph 10(b) or a reduction of Payments is required pursuant to paragraph
10(a), and the amount of such Gross-Up Payment or Payment reduction, if any,
shall be made by a nationally recognized accounting firm (the “Accounting Firm”)
selected by the Corporation and reasonably acceptable to the Executive.  For
purposes of making the calculations required by this paragraph, the Accounting
Firm may make reasonable assumptions and approximations concerning applicable
taxes and may rely on reasonable, good faith interpretations concerning the
application of Sections 280G and 4999 of the Code.  The Corporation shall bear
all fees and expenses that the Accounting Firm may reasonably incur in
connection with any calculations contemplated by this paragraph.  The
Corporation and the Executive shall furnish to the Accounting Firm such
information and documents as the Accounting Firm may reasonably request in order
to make its determination under this paragraph.  The Corporation shall direct
the Accounting Firm to submit its determination and detailed supporting
calculations to both the Corporation and the Executive within thirty (30) days
after the date on which the release described in Section 1 of this Amendment
becomes effective.  Any Gross-Up Payment under this paragraph shall be paid to
Executive as soon as may be practicable after such final determination is made,
with the intent that such Gross-Up Payments shall be made proportionately and
contemporaneously with the Payment(s) which are subject to the Excise Tax.”

3


--------------------------------------------------------------------------------


6.             Section 409A.  Notwithstanding any provision to the contrary in
this Amendment, the Employment Agreement or the Letter Agreement, no termination
benefits to which Executive becomes entitled under this Amendment, the
Employment Agreement or the Letter Agreement shall be provided to Executive
prior to the earlier of (a) the expiration of the 6-month period measured from
the date of his “separation from service” with the Company (as such term is
defined in Treasury Regulations issued under Section 409A of the Code or (ii)
the date of his death, if the Executive is deemed at the time of his separation
from service to be a “key employee” for purposes of Code Section 416(i) and such
delayed commencement is otherwise required in order to avoid a prohibited
distribution under Code Section 409A(a)(2)(b)(i).  Upon the expiration of the
applicable Code Section 409A(a)(2) deferral period, all payments deferred
pursuant to this Section 5 of this Amendment shall be paid in a lump sum to the
Executive, and any remaining payments due under this Amendment, the Employment
Agreement or the Letter Agreement shall be paid as otherwise provided herein or
therein.

7.             Continuation of Other Terms.  Except as set forth herein, all
other terms and conditions of the Employment Agreement and the Letter Agreement
shall remain in full force and effect.

8.             Complete Agreement.  This Amendment, the Employment Agreement and
the Letter Agreement together constitute the entire agreement between Executive
and the Company with respect to the subject matter described herein and they are
the complete, final and exclusive embodiment of their agreement with regard to
this subject matter.  However, if there are any ancillary benefits set forth in
the form of Executive Severance Agreement attached as Exhibit 10.2 to the Form
8-K filed by the Company on March 22, 2007 which are more beneficial to
Executive in any respect than what is provided for in this Amendment, the
Employment Agreement and/or the Letter Agreement, such ancillary benefits shall
be made available to Executive.  This Amendment is entered into without reliance
on any promise or representation other than those expressly contained herein.

9.             Applicable Law.  This Amendment shall be governed by the law of
the State of California as such laws are applied to agreements between
California residents entered into and to be performed entirely within the State
of California.

[Signature page follows]

4


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first written above.

ALLIANCE IMAGING, INC.

 

 

 

 

 

By:

/s/ Eli H. Glovinsky

 

 

Name:

Eli H. Glovinsky

 

Title:

Executive Vice President,

 

 

General Counsel and Corporate Secretary

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

 

By:

/s/ Paul S. Viviano

 

 

Name:

Paul S. Viviano

 

 

Chairman of the Board and Chief

 

 

Executive Officer

 

5


--------------------------------------------------------------------------------